Citation Nr: 1128991	
Decision Date: 08/05/11    Archive Date: 08/11/11

DOCKET NO.  06-11 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel








INTRODUCTION

The Veteran, who is the appellant, served on active duty from November 1994 to November 1998.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in August 2005 of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

This case was previously before the Board in May 2010, when it was remanded for further development.  Inasmuch as the requested development did not fully comply with the most recent remand directives, it must be remanded again to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998). 

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  


REMAND

The Veteran seeks service connection for a psychiatric disorder.  He is currently service-connected for:  residuals of a left foot fracture; mycotic dystrophy of the toenails; dry eye syndrome; right ankle capsulitis; tinnitus; and a scar.  

On VA examination in June 2010, pursuant to the Board's remand, the VA examiner did not address the question posed by the Board, namely, whether the Veteran's current psychiatric disorder was caused by or aggravated by the combined service-connected disabilities. 

The Veteran has a right to expect that all remand directives are met; therefore, a remand is required under Stegall.  See 11 Vet. App. 268 (1998).  




Accordingly, the case is REMANDED for the following action:

1. Afford the Veteran a VA psychiatric examination to determine whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability approximately 50 percent), or less likely than not (probability less than 50 percent) that the Veteran's current psychiatric disorder, depression, was caused by or aggravated by the combined effect of the service-connected disabilities?

In this context the term "aggravation" means a permanent increase in severity, that is, an irreversible worsening of depression beyond its natural clinical course as contrasted to a temporary worsening of symptoms.

If, however, after a review of the record, an opinion on causation or aggravation is not possible without resort to speculation, the VA examiner is asked to explain whether causation or aggravation cannot be determined because there are several potential etiologies, when the service-connected disabilities in combination are not more likely than any other etiology to cause or to aggravate depression and that an opinion on causation or aggravation is beyond what may be reasonably concluded based on the evidence of record and current medical knowledge. 

The Veteran's file must be made available to the VA examiner for review.



2.  After the above development, adjudicate the claim.  If the decision remains adverse to the Veteran, then provide him and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112. 



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


